IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : Nos. 112-116 WAL 2022
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
CARLOS S. BENITEZ,                          :
                                            :
                   Petitioner               :



                                     ORDER



PER CURIAM

     AND NOW, this 5th day of October, 2022, the Petition for Allowance of Appeal is

DENIED.